Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record teaches or suggests a method of manufacturing a composite aircraft window frame, the method comprising the steps of: positioning in a mold a preform made of pre-impregnated material including dispersed fibers, with a predetermined orientation, in a thermosetting resin matrix; closing the mold so as to define a gap between at least one surface of the preform and a portion of the mold; injecting thermosetting resin into the closed mold through an inlet opening of the mold itself, so as to fill the gap and completely lap the surface of the preform; and applying a uniform hydrostatic pressure on the surface by the injection of the resin.  The closest prior art (Hayashi et al CA 2819121 A1) discloses distributing resin across the surface of a preform and drawing the resin into the preform by vacuum.  A resin diffusion portion (5) is used to distribute the resin, but the reference fails to disclose or suggest providing a gap and using excess resin in the gap to provide uniform hydrostatic pressure on the surface of the preform.  It is noted that Brok et al (2016/0176085 A1) discloses a mold for positioning two preforms and injecting resin into any gaps between the preforms to consolidate the preforms, but the reference fails to disclose a designated gap to provide room for excess resin to provide uniform hydrostatic pressure onto the preform by the excess resin.
In regards to claim 7, none of the prior art teaches or suggests a tool for manufacturing a composite aircraft window frame starting from a preform made of pre-impregnated material including dispersed fibers, with predefined orientation, in a thermosetting resin matrix; the tool comprising a mold apt to house the preform and configured to be closed around the preform so that a gap is defined, in use, between a surface of the preform and an inner surface of the mold; the mold comprising at least one inlet channel, configured to allow the injection of thermosetting resin into the closed mold, so as to completely lap the surface of the preform, to fill the gap and to apply a uniform hydrostatic pressure on the surface of the preform, and at least one outlet channel, configured to allow the exit of thermosetting resin from the mold; wherein the mold further comprises intermediate channels fluidly interposed between the inlet channel and the outlet channel and configured to receive the resin in excess from the gap and to supply such resin to the output channel; the intermediate channels being arranged so as to convey the resin to a collecting portion arranged upstream of the outlet channel relative to a direction of flow of the resin from the inlet channel to the outlet channel; the intermediate channels being arranged symmetrically with respect to the collecting portion.  The closest prior art (Sekido et al 2007/0182071 A1) discloses a resin inlet tube (8) having distribution channels (5) to spaced points (6) to inject resin into a preform (9) and an outlet channel (7) around the perimeter to an exit (11).  The reference fails to disclose a tool configured to be closed around the preform so that a gap is defined to completely lap the preform and supply a uniform hydrostatic pressure or intermediate channels fluidly interposed between the inlet channel and the outlet channel and configured to receive the resin in excess from the gap and to supply such resin to the output channel, the intermediate channels being arranged so as to convey the resin to a collecting portion arranged upstream of the outlet channel relative to a direction of flow of the resin from the inlet channel to the outlet channel, the intermediate channels being arranged symmetrically with respect to the collecting portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        7/12/2022